The Court
observed that the uniform practice under the statute of 1807, prior to the separation of Maine, had been to allow full costs in cases like the present; and that our legislature, as had been, often decided, in adopting the statute, undoubtedly intended- to adopt its well known and received construction. It is for the interest of the. State that these minor questions, after they have been once, in any manner, judicially settled, should not again be disturbed. But there is an obvious reason for considering the cases of counter demands as not within the meaning of the statute, since they present the anomaly of ajudgment in favor of the defendant for the balance of his account in damages, although it is the plaintiff that sues.

Judgment affirmed, with costs.